DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7, 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roest et al. (US PUB. 2011/0254141) in view of EP 17382812.0.
Regarding claim 1, Roest teaches method for producing a PUF-film (Fig. 1-2), the method comprising: 
forming a layer of dielectric material (27 or 27 & 25) on a film substrate (10 or 10 & 5); and 
arranging a structured electrode layer (30/30’ or 20) on the dielectric material (27 or 27 & 25, see Fig. 1-2); 

Roest is silent on forming the layer of dielectric material by printing such that a variable thickness of the layer is acquired by the printing. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, EP 17382812.0 teaches in Para [0041] wherein a dielectric layer can be forming by a printing process such that a variable thickness of the dielectric layer is acquired by the printing. As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 2, the combination of Roest and EP 17382812.0 teaches the method of claim 1, wherein the electric measurement value comprises one of an electric capacitance value, an electric impedance value, an electric resistance value and an electric inductance value (note the capacitance in Fig. 1-2).
  Regarding claim 3, the combination of Roest and EP 17382812.0 teaches the method of claim 1, wherein the printing of the layer of dielectric material is carried out such that a relative position of a surface profile of the dielectric layer with respect to the structured electrode layer underlies a stochastic distribution (e.g. Roest’s Para [0004]).
 Regarding claim 5, the combination of Roest and EP 17382812.0 teaches the method of claim 1, wherein the structured electrode layer is a first structured electrode layer 20, wherein a second structured electrode layer 30’ is arranged at the film substrate, wherein the dielectric material (27 & 25) is printed onto the second structured electrode layer, such that the dielectric material covers the second structured electrode 
  Regarding claim 6, the combination of Roest and EP 17382812.0 teaches the method of claim 5, wherein the second region is adjacent to the first region and forms an edge region of the first region (Roest’s Fig. 2).  
Regarding claim 7, the combination of Roest and EP 17382812.0 teaches the method of claim 5, wherein the first structured electrode layer 20 and the second structured electrode layer 30’ are arranged such that the first structured electrode layer and the second structured electrode layer are connectable in a common connector layer (Roest’s Fig. 2).  
Regarding claim 9, the combination of Roest and EP 17382812.0 teaches the method of claim 1, wherein the structured electrode layer is a first structured electrode 
Regarding claim 10, the combination of Roest and EP 17382812.0 teaches the method of claim 1, wherein the printing of the dielectric material is implemented as additive process and comprises execution of a silkscreen process, a rotary printing process, an offset printing process, a pad printing process and a spincoating process (e.g. EP 17382812’s Fig. 1 is depicts a printing apparatus that is capable of performing the claim functionality as the reference teaches the formation of pad printing in Fig. 1-3 and respective texts).  
Regarding claim 11, the combination of Roest and EP 17382812 teaches the method of claim 1, wherein the dielectric material (25 & 27) is a photosensitive material, wherein the method comprises: exposing the photosensitive material in an exposure region so as to develop the dielectric material in the exposing region and so as to define a mask of the dielectric material (PZT and SiN are known to have photosensitive properties).  

Regarding claim 16, the combination of Roest and EP 17382812.0 teaches the method of claim 1, wherein the dielectric material comprises a block- copolymer material (EP’s Para [0013,0043 & 0045 wherein polymer material is taught that makes said feature obvious to those having ordinary skill in view of the prior art).  

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roest and  EP 17382812.0 as applied to claim 1 above and in further view of Ohkura et al. (US Patent 5,448,111).
Regarding claim 4, the combination of Roest and EP 17382812.0 is the method of claim 1, wherein the dielectric material comprises at least one granule material, wherein the granule material comprises a different dielectric constant when compared to the dielectric material. The Examiner understand that said claim feature would have been obvious in the semiconductor art. For instance, Ohkura teaches a dielectric material comprises at least one granule material, wherein the granule material comprises a different dielectric constant when compared to the dielectric material to optimize the speed of the semiconductor device (e.g. see column 9, lines 36-46). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 16, the combination of the prior art teaches the method of claim 4, wherein the dielectric material provides a polymer matrix for linking particles of the .
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/09/21 have been fully considered but they are not persuasive. The claim limitations remain broad and the prior art teaches each and every limitation as addressed above. Claim 1 broadly recites “… a variable thickness of the layer acquired by the printing”. The secondary reference, EP 17382812.0, teaches wherein a variable thickness for a dielectric or conductive material can be acquired by printing (Para [0041-0042]). The Examiner would like to point out that it is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc. , 7 USPQ 2d 1064. 
The Examiner further suggests that incorporating claim 8 into claim 1 would make claim 1 distinguish over the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894